
	
		I
		111th CONGRESS
		1st Session
		H. R. 3647
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To delay the implementation of the provisions of the
		  Consolidated Natural Resources Act of 2008 applying Federal immigration laws to
		  the Commonwealth of the Northern Mariana Islands, and for other
		  purposes.
	
	
		1.Delay in application of
			 Federal immigration law to the Commonwealth
			(a)In
			 generalNotwithstanding
			 section 6(a) of Public Law 94–241 (48 U.S.C. 1806(a)) and section 705(b) of the
			 Consolidated Natural Resources Act of 2008 (48 U.S.C. 1806(b)), the amendments
			 to Public Law 94–241 and the Immigration and Nationality Act made by subtitle A
			 of title VII of the Consolidated Natural Resources Act of 2008, and the other
			 provisions of such subtitle applying the immigration laws (as defined in
			 section 101(a)(17) of Immigration and Nationality Act (8 U.S.C. 1101(a)(17)))
			 to the Commonwealth of the Northern Mariana Islands, shall take effect on
			 December 1, 2010.
			(b)ReferencesAny reference in law to the transition
			 program effective date described in section 6(a) of Public Law 94–241 (48
			 U.S.C. 1806(a)) is deemed to refer to December 1, 2010.
			2.Report
			(a)In
			 generalNot later than 30
			 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall provide to the Congress a report including the following:
				(1)A fully detailed budget of anticipated
			 expenditures for fiscal years 2010 and 2011 to carry out the provisions of law
			 applying the immigration laws (as defined in section 101(a)(17) of Immigration
			 and Nationality Act (8 U.S.C. 1101(a)(17))) to the Commonwealth of the Northern
			 Mariana Islands.
				(2)The equipment, software, personnel, and
			 other infrastructure needed to implement such provisions and a plan to put this
			 infrastructure in place.
				(3)The “additional
			 layered security measures” and other changes that must be in place before China
			 and Russia may be included in the Guam and Northern Mariana Islands visa waiver
			 program described in the amendments made by section 702(b) of the Consolidated
			 Natural Resources Act of 2008.
				(4)A
			 timetable for including China and Russia in the visa waiver program described
			 in paragraph (3).
				(5)An analysis of
			 whether bonding of Chinese and Russian tourists would mitigate any potential
			 threat that inclusion of China and Russia in such program may cause to the
			 welfare, safety, or security of the United States or its territories.
				(6)The groups of
			 individuals who may not easily fall within the Immigration and Nationality Act
			 classifications and for whom Northern Mariana Islands classifications may not
			 be appropriate.
				(7)The Secretary of Homeland Security’s policy
			 decisions intended to reduce fear and anxiety about what will happen when
			 Federal immigration laws are applied to the Commonwealth.
				(8)The Secretary of
			 Homeland Security’s plans for requiring any alien present in the Commonwealth
			 on or after December 1, 2010, to register with the Secretary.
				(b)UpdatesThe
			 Secretary of Homeland Security shall provide to the Congress updated reports on
			 the topics described in subsection (a) not less frequently than every 30 days
			 until December 1, 2010.
			
